Exhibit 10.1
kemperlogoa05a01a06.jpg [kemperlogoa05a01a06.jpg] Joseph P. Lacher, Jr.
President and
Chief Executive Officer


Kemper Corporation
One East Wacker Drive
Chicago, IL 60601-1803
kemper.com












sodaroletteragreement_image1.jpg [sodaroletteragreement_image1.jpg]




October 7, 2016
Via Hand Delivery


Frank J. Sodaro
1928 S. Washington Ave.
Park Ridge, IL 60068


Dear Frank:


As I advised you on September 20, 2016, your employment with Kemper Corporate
Services, Inc. (“Company”) will terminate effective December 31, 2016 (your
"Separation Date") unless you chose to terminate your employment effective at an
earlier date. Until your Separation Date, your salary will continue at its
current base amount and will be paid in accordance with the Company’s regular
payroll practices. Additionally, you will continue to accrue vacation and
participate in the Company’s benefit plans, in accordance with the terms of the
applicable policies and plans. Finally, you will be reimbursed for all
reasonable business expenses you actually and properly incur prior to your
Separation Date, in accordance with the Company’s regular policies and
practices, and provided you submit receipts or other appropriate documentation
for such expenses.
This letter outlines the Company’s expectations during the transition period
(i.e., the period between the date of this letter and your Separation Date), and
describes the terms and conditions under which the Company will provide a
severance payment to you. Specifically, during the transition period:
(a)You will report directly to me as a senior advisor and handle only that work
and those assignments on which I expressly ask for your assistance. At this
point, I expect your primary assignments will be to transition your Chief
Financial Officer functions and assist with other projects as they arise;
(b)In the performance of your assignments, you may work from the Company’s
offices or from home, provided you keep me generally advised where you are
working and make yourself available, as needed. Any business travel must be
pre-approved by me;
(c)    You must execute your assignments in a satisfactory manner, seeking
further guidance from me if you have any questions. You must devote your best
efforts towards protecting and furthering the Company’s business and
relationships, and cooperate fully in the transitioning of your duties as I
direct;
(d)    You must comply with all Company policies and procedures and fully abide
by your obligations to protect the Company’s confidential information and
proprietary materials, including as set forth in any applicable agreements or
policies;





--------------------------------------------------------------------------------


Frank J. Sodaro
October 7, 2016
Page 2


(e)    You shall not access or seek to have access to the Company’s internal
databases, unless and except as required to perform your approved assignments;
(f)    You shall not take any actions on behalf of the Company or any related
entity (including the signing of contracts, agreements or commitments), or
otherwise hold yourself out as authorized to act on its/their behalf, unless
authorized to do so in the course of performing approved assignments;
(g)    You must not disparage the Company, any related entity, or its/their
officers, directors, agents, employees, vendors, members, products or services;
(h)    You must submit your signed resignation in the form attached in Exhibit
1, by October 7, 2016; and
(i)    You must keep any subsequent discussions with me regarding the terms of
your separation, this letter, the attached proposed “Separation Agreement,”
attached as Exhibit 2 (“Agreement”), strictly confidential. You may, of course,
discuss these matters with your wife, attorneys, accountants, or as required by
law. I will work with you to prepare internal and external announcements
regarding your separation from the Company.
During the transition period and for up to nine months following your Separation
Date, the Company will provide Executive Premium Service outplacement to you
through Lee Hecht Harrison. The Company will instruct the Kemper Corporation
Executive Officers to not make statements that are disparaging toward you, and
the Company will not disparage you in external press releases or formal internal
communications regarding your departure.
Following the transition period, and provided you have returned a signed copy of
this letter and satisfied all of the conditions described herein, the Company
will offer you a severance payment of $450,000.00 (less required withholdings),
which amount is equal to twelve (12) months of your current base salary. The
Company’s provision of the severance payment will be subject to and conditioned
upon your execution (after your Separation Date), delivery, non-revocation, and
continuing compliance with the terms of the Agreement. The severance payment
will be paid to you by check, in accordance with the Agreement.
Please acknowledge your understanding and agreement to the terms outlined herein
by signing and returning this letter to me on or before October 7, 2016. If you
have any questions concerning these matters, you may contact me by email
(jlacher@kemper.com) or telephone (312.661.4620).







--------------------------------------------------------------------------------

Frank J. Sodaro
October 7, 2016
Page 2




Sincerely,




Joseph P. Lacher, Jr.
President and Chief Executive Officer


/s/ Joseph P. Lacher, Jr.


Frank J. Sodaro


/s/ Frank J. Sodaro


Date: 10/7/16





--------------------------------------------------------------------------------


Exhibit 1 to October 7, 2016 Letter to F. Sodaro


Resignation
Effective as of the close of business on September 20, 2016, I, Frank J. Sodaro,
hereby resign any and all officer or director positions I may hold with Kemper
Corporation and any subsidiary or affiliate of Kemper Corporation, and resign as
a member of any Kemper Corporation benefit plan committee or trust on which I
may serve.


                            




Dated:                     







--------------------------------------------------------------------------------


Exhibit 2 to October 7, 2016 Letter to F. Sodaro




SEPARATION AGREEMENT
This Separation Agreement (“Agreement”) is made between Frank J. Sodaro
(“Employee”) and Kemper Corporate Services, Inc., for itself and on behalf of
all of its affiliates (collectively, “Employer”), on the date last written
below.
BACKGROUND
Employee is currently employed by Employer as a senior advisor and was formerly
Senior Vice President and Chief Financial Officer. Employer does not provide
severance pay on the termination of employment as a matter of right or
entitlement. Severance pay is a benefit provided solely at Employer’s discretion
under appropriate circumstances and only when Employer receives a signed release
of claims before payments begin.
In consideration of Employee’s cooperation and assistance in the transition of
Employee’s responsibilities, Employer has determined that it is appropriate to
provide severance pay to Employee and Employee wishes to take advantage of that
benefit. Employee and Employer now wish to specifically describe Employee’s
severance benefits and the parties’ respective rights and obligations.
TERMS AND CONDITIONS
In consideration of their mutual promises and undertakings described below,
Employee and Employer agree as follows:
1.     Employment Responsibilities End. Employee’s employment by Employer shall
end at the close of business on December 31, 2016 (“Separation Date”). Employee
no longer will be authorized to transact business or incur any expenses,
obligations and liabilities on behalf of the Employer after the Separation Date.
2.    Employee Acknowledgements and Agreements. Employee acknowledges and agrees
that:


(a)Employee will not to seek reinstatement, future employment, or other working
relationship with Employer;


(b)The following are true statements: (a) Employee has reported to Employer any
and all work-related injuries incurred during employment; (b) Employer properly
provided any leave of absence because of Employee’s or a family member’s health
condition and Employee has not been subjected to any improper treatment, conduct
or actions due to a request for or taking such leave; and (c) Employee had the
opportunity to provide Employer with written notice of any and all concerns
regarding suspected ethical and compliance issues or violations on the part of
Employer or any Released Party (as defined in Section 6 below), and to report to
Employer any complaints, claims, or actions filed against Employer or any
Released Party, subject to Section 6 (b) and (c) below;


(c)Employee has been paid all wages, benefits, and other compensation owed to
Employee by Employer through the Separation Date, subject to the obligation of
Employer for the payment of: (i) salary at Employee’s current base rate through
the Separation Date; ii) expense reimbursement reports that are outstanding on
the date hereof or which are submitted hereafter pursuant to Section 15; (iii)
all paid time off (“PTO”), if any, that will be accrued but unpaid on the
Separation Date. Any such accrued and


1

--------------------------------------------------------------------------------





unpaid PTO will be paid to Employee no later than the next regularly scheduled
payday after the Separation Date; and (iv) any amounts potentially payable to
Employee as a cash bonus for 2016 under the multi-year incentive award granted
to Employee in 2014, for the 2014-2016 performance period, under the Kemper
Corporation 2009 Performance Incentive Plan, in accordance with such plan and
the agreements governing such awards to which employee is a party.


(d)Any payments made pursuant to Section 3 shall be considered an offset against
any amounts that may be owed to Employee pursuant to the Worker Adjustment
Retraining Notification Act, 29 USC Sec. 2101, et seq.;


(e)Other than as set forth in paragraph 2(c)(iv) above, the termination of
Employee’s employment will result in the forfeiture of: (a) any amounts
potentially payable to Employee as a cash bonus for 2016 or any prior year,
whether pursuant to the multi-year incentive awards granted to Employee in 2015
under the Kemper Corporation 2009 Performance Incentive Plan, in accordance with
such plan and the agreements governing such awards to which Employee is a party,
or otherwise; and (b) any outstanding Restricted Stock Unit awards and Stock
Option and SAR awards under the Kemper Corporation 2011 Omnibus Equity Plan or
its predecessor plans, in accordance with such plan(s) and the termination
provisions of the respective award agreements to which Employee is a party,
subject to the post-termination exercise provisions in the applicable Stock
Option and SAR agreements;


(f)The severance payment shall not be deemed “compensation” for purposes of any
of Employer’s qualified retirement plans or other benefit programs and payment
of the severance payment does not entitle Employee to any retirement plan
contributions by Employer for Employee’s benefit or account;


(g)Employee is not entitled to any additional or future compensation or benefits
arising out of Employee’s employment with Employer, except for such compensation
or benefits, if any, arising under the retirement, welfare benefits, bonus and
equity compensation plans of Kemper Corporation to which Employee may be
entitled by virtue of Employee’s employment with Employer, subject in all cases
to the terms and conditions of the plans and agreements governing such
compensation and benefits;
(h)Employee is not entitled to any severance pay pursuant to the Kemper
Corporation Employee General Severance Pay Plan; and
(i)Upon the Separation Date, Employee shall have the option to continue eligible
benefits through COBRA by paying the full COBRA premium if Employee wishes to
continue coverage for Employee's COBRA eligibility period in accordance with the
applicable COBRA enrollment and premium payment procedures.
3.    Severance Payment. A cash severance payment in the gross total amount of
Four Hundred and Fifty Thousand Dollars ($450,000.00), less applicable taxes and
withholdings, will be paid in a lump sum to Employee subject to, and within 14
days after the completion of, all of the following conditions: (a) Employee
signs this Agreement and returns it to Employer within 21 days after the
Separation Date, by January 22, 2017; ( (b) the seven-day revocation period has
passed without revocation of this Agreement; (c) Employee has executed and
returned the acknowledgment in the form of Attachment A hereto to Employer
confirming Employee’s decision not to revoke this Agreement; and (e) Employee
has returned all company property to Employer in accordance with Section 5.


2

--------------------------------------------------------------------------------





4.     Unemployment Claims. Employer expressly agrees that the release language
in Section 6 below shall not prevent Employee from applying for unemployment
benefits to which Employee may be entitled under applicable law.
5.     Confidentiality, Nondisparagement, Nonsolicitation and Return of
Property.


Employee agrees to the following covenants, subject to the provisions of Section
6 (b) and (c) below:


(a)Confidentiality. Employee agrees not to disclose, communicate, use to the
detriment of Employer or for Employee’s own benefit or the benefit of any other
person, or misuse in any way any confidential information or trade secrets of
Employer;


(b)Nondisparagement. Employee agrees not to make statements to clients,
customers and suppliers of the Employer or to other members of the public that
are in any way disparaging or negative towards the Employer or its products and
services, and agrees not to encourage or aid any person or entity in the pursuit
of any claim or cause of action against Employer except as may be permitted by
law. Employer agrees that it will instruct the Kemper Corporation Executive
Officers to not make statements that are disparaging toward Employee, and
Employer will not disparage Employee in external press releases or formal
communications regarding Employee’s departure;


(c)Nonsolicitation. Employee agrees to not, for a period of twelve (12) months
immediately following the Separation Date, solicit, induce or entice any person
then employed by Employer to leave the employ of Employer. This prohibition
applies only to employees with whom Employee had Material Contact pursuant to
Employee’s duties during the period of twelve (12) months immediately preceding
the Separation Date and includes, without limitation, all officers of Kemper
Corporation. For purposes of this Agreement, “Material Contact” means
interaction between Employee and another employee of Employer: (i) with whom
Employee actually dealt, or (ii) whose employment or dealings with Employer or
services for Employer were handled, coordinated, managed, or supervised by
Employee. If Employee breaches the terms of this Section, Employee shall be
liable for any attorneys’ fees incurred by Employer in seeking enforcement of
this Section and Employer will have the right to seek other legal and equitable
relief; and


(d)Return of Property. Employee agrees to return to Employer all Employer credit
cards, identification cards, access cards and keys to Employer’s properties or
facilities that Employee may have in his or her possession. Employee shall
return any and all Employer confidential files and all Employer confidential and
proprietary information that Employee may have in his or her possession.
Employee shall return any and all of Employer's property, including but not
limited to, computer equipment, peripherals, printers, and company vehicles,
other than the iPad and cellular phone that Employee was previously issued.
Employer will return Employee’s Company laptop computer to him for his personal
future use after the hard drive is imaged for preservation purposes and all data
is wiped from the device for security purposes. Employer agrees that Employee
may retain the phone number assigned to the cellular phone that Employer
provided to Employee. Employee will be responsible for taking all necessary
steps to transfer such number to an account in Employee’s name and will be
responsible for all costs of maintaining service for such phone number after the
Separation Date, and Employer agrees to reasonably cooperate with Employee in
connection with such steps.




6.
Consideration to Employer - Release of Claims and Agreement Not to Sue.



3

--------------------------------------------------------------------------------





(a)    Except as stated below, Employee hereby forever releases, discharges and
holds harmless Employer and its respective parent company, subsidiaries,
affiliates, predecessors, successors and assigns, and their officers, directors,
shareholders, principals, employees, insurers, and agents (“Released Parties”)
from any claim or cause of action whatsoever which Employee either has or may
have against Employer resulting from or arising out of or related to Employee’s
employment by Employer, or the termination of that employment, including any
claims or causes of action Employee has or may have pursuant to the Age
Discrimination in Employment Act (“ADEA”); the Older Workers Benefit Protection
Act of 1990 (“OWBPA”); Title VII of the Civil Rights Act of 1964, as amended by
the Civil Rights Act of 1991; the Americans with Disabilities Act; the
Rehabilitation Act of 1973; the Family and Medical Leave Act of 1993; the
Illinois Human Rights Act; the Employer Retirement Income Security Act of 1974;
and any other law or regulation of any local, state or federal jurisdiction.
(b)    This release does not apply to any claims or rights that may arise after
the date that Employee signs this Agreement, or relate to the consideration for
this Agreement, vested rights under the Employer’s employee benefit plans as
applicable on the date Employee signs this Agreement, or any claims that the
controlling law clearly states may not be released by private agreement.
Furthermore, this release does not waive any rights Employee might have to
indemnification as a corporate officer pursuant to Kemper Corporation’s Amended
and Restated Bylaws, Employer’s Director’s and Liability insurance, Certificate
of Incorporation, applicable benefit plan documents, or by applicable statutory
or common law.
(c)    Nothing in this Agreement (including but not limited to the release of
claims, promise not to sue, Employee acknowledgements, confidentiality, Employee
cooperation and assistance, nondisparagement, nonsolicitation, and return of
property provisions): (a) limits or affects Employee’s right to challenge the
validity of this release under the ADEA or the OWBPA; (b) prevents Employee from
filing a charge or complaint with, providing documents or other information to,
or participating in an investigation or proceeding conducted by, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission or any other federal, state or local
government agency;  (c) limits or affects Employee’s right to testify truthfully
in any legal proceeding; or (d) prevents Employee from exercising his or her
rights under Section 7 of the National Labor Relations Act to engage in
protected, concerted activity with other employees, although by signing this
Agreement Employee is waiving Employee’s right to recover any individual relief
(including any backpay, frontpay, reinstatement or other legal or equitable
relief) in any charge, complaint, or lawsuit or other proceeding brought by or
on behalf of Employee, except for any right Employee may have to receive a
payment from a government agency (and not Employer) for information provided to
such agency, or other waiver prohibited by applicable law.
(d)    Other than an arbitration action for breach of this Agreement, Employee
expressly acknowledges that if Employee files any claim or lawsuit in a court or
arbitration proceeding regarding any matter described in this Agreement,
Employer may be entitled to recover from Employee some or all money paid under
this Agreement, and if Employer prevails, Employee agrees to pay Employer’s
attorneys’ fees and costs incurred in defending against such action, to the
extent permitted by law.
(e)    Notwithstanding Employee’s confidentiality and non-disclosure obligations
under this Agreement or otherwise, as provided in the federal Defend Trade
Secrets Act, Employee shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law, or to Employee’s
attorney in connection with a lawsuit for retaliation for reporting a suspected
violation of law; or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public.


4

--------------------------------------------------------------------------------





7.     No Admission of Liability. Nothing in this Agreement shall be construed
to be an admission of liability by Employer and its respective parent company,
subsidiaries, affiliates, predecessors, successors and assigns, and their
officers, directors, shareholders, principals, employees, insurers, and agents
for any alleged violation of any of Employee’s statutory rights or any common
law duty imposed upon Employer.
8.     Adequate Consideration. Employee agrees that the consideration provided
for this Agreement is above and beyond any amounts already owed to Employee and
is adequate consideration for all promises and releases contained in this
Agreement.
9.     Non-waiver. The waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach of the same or any other provision of this Agreement.
10.     Notices. Any notices required or permitted to be given under this
Agreement shall be sufficient if in writing and personally delivered or sent by
a recognized overnight courier service to Employee’s residence as last shown on
Employer’s employment records, in the case of Employee, or to Kemper Corporate
Services, Inc., Attn: C. Thomas Evans, Jr., Senior Vice President, One East
Wacker Drive, Suite 1000, Chicago, Illinois 60601, in the case of Employer.
11.     Successors and Assigns. Except as otherwise provided in specific
provisions above, this Agreement shall be binding upon and inure to the benefit
of Employee, Employee’s spouse, Employee’s heirs, executors, administrators,
designated beneficiaries and upon anyone claiming under Employee or Employee’s
spouse, and shall be binding upon and inure to the benefit of Employer and its
successors and assigns. Employee warrants and represents that, except as
provided herein, no right, claim, cause of action or demand, or any part
thereof, which Employee may have arising out of or in any way related to
Employee’s employment with Employer, has been or will be assigned, granted or
transferred in any way to any other person, entity, firm or corporation, in any
manner, including by subrogation or by operation of marital property rights.
12.     Severability. If a court or other body of competent jurisdiction should
determine that any term or provision of this Agreement is invalid or
unenforceable, such term or provision shall be reformed rather than voided, if
possible, in accordance with the purposes stated in this Agreement and with
applicable law, and all other terms and provisions of this Agreement shall be
deemed valid and enforceable to the extent possible.
13.     Oral Agreements; Applicable Law. The parties acknowledge that there are
no oral agreements or understandings that conflict with, modify, supplement or
supersede the terms and conditions of this Agreement. This Agreement shall be
construed under the laws of the State of Illinois applicable to contracts
entered into and to be performed in the State of Illinois.
14.     Acknowledgements and Agreements. By signing below, Employee acknowledges
and agrees that:
(a)     Employee has been advised in writing to consult with an attorney before
signing this Agreement, and Employee has had the opportunity to do so if
desired;
(b)     Employee has up to twenty-one (21) days following delivery of this
Agreement to sign and return this Agreement to Employee and any changes made to
this Agreement will not restart the running of the 21-day period;


5

--------------------------------------------------------------------------------





(c)     Some portions of the payments and/or benefits described in this
Agreement are the consideration to Employee for waiving rights under the ADEA
referenced in Section 6 and for Employee’s obligations described in Sections 5
and 16;
(d)     Employee has the right within seven (7) days of the signing of this
Agreement to revoke Employee’s waiver of rights to claim damages under the ADEA,
and if Employee does revoke that waiver within the seven (7) day period, the
Agreement shall be null and void. Any revocation must be in writing and
delivered to C. Thomas Evans, Jr., Senior Vice President, Kemper Corporate
Services, Inc., One East Wacker Drive, Suite 1000, Chicago, IL 60601. Any such
revocation must comply with the notice provisions of Section 10 and be delivered
to Employer no later than the seventh day after execution of this Agreement; and
(e)     If Employee does not revoke Employee’s waiver of rights specified in
subsection (d) above, Employee must deliver written acknowledgement in the form
of Attachment B to C. Thomas Evans, Jr., Senior Vice President, Kemper Corporate
Services, Inc., One East Wacker Drive, Suite 1000, Chicago, IL 60601.
15.     Expense Reimbursement. By no later than 14 days after the Separation
Date, Employee agrees to submit an expense account form to Employer for
reimbursement of reasonable business expense items incurred on behalf of
Employer prior to the Separation Date for which Employer has not yet then paid.
Upon receipt of such expense account form, together with such supporting
documentation as Employer may reasonably require, Employer will pay Employee for
business expense items so incurred within 30 days of Employee’s Separation Date.
16.     Employee Cooperation and Assistance. Employee agrees to cooperate fully
with Employer in the defense or prosecution of any lawsuits, arbitrations, or
any other types of proceedings, and in the preparation of any response to any
examination or investigation by any government entity or agency, and with
respect to any other claims or matters (all such lawsuits, arbitrations,
proceedings, examinations, investigation, claims and matters being collectively
referred to as “Proceedings”), arising out of or in any way related to the
policies, practices, or conduct of Employer and its affiliates during the time
Employee was employed by Employer, and shall testify fully and truthfully in
connection therewith. In addition, Employee agrees that, upon reasonable notice,
Employee will participate in such informal interviews by counsel for Employer as
may be reasonably necessary to ascertain Employee’s knowledge concerning the
facts relating to any such Proceedings, and to cooperate with such counsel in
providing testimony whether through deposition or affidavit in any such
Proceeding.
Employee agrees to immediately notify Employer if served with legal process to
compel Employee to disclose any information related either to Employee’s
employment with Employer or information regarding one or more of Employer’s
affiliates, unless prohibited by law. Employee further agrees to immediately
notify Employer if contacted regarding any legal claim or legal matter related
to Employee’s employment with Employer, unless prohibited by applicable law, and
subject to the provisions of Section 6(c).


In all events, Employer will reimburse Employee for Employee’s reasonable
travel, lodging and other out-of-pocket expenses associated with Employee’s
compliance with this section. If Employee’s assistance is needed after January
1, 2018, Employer will compensate Employee for time spent assisting the Employer
pursuant to this paragraph at an agreed-upon rate. Employer will make every
reasonable effort to accommodate Employee’s personal and business schedules when
requesting Employee’s assistance and cooperation.


6

--------------------------------------------------------------------------------





17.    Indemnification and Right to Counsel. Employer agrees to indemnify, in
accordance with its Amended and Restated Bylaws, Certificate of Incorporation
and applicable Delaware law, Employee if Employee is or becomes a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(including, without limitation, an action by or in the right of Employer) by
reason of the fact that Employee was employed by Employer (and Employer may
indemnify Employee by reason of the fact that Employee was an agent of Employer,
or was serving at the request of Employer as a director, trustee, member,
manager, officer, or agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise), against any liabilities,
expenses (including reasonable attorneys’ fees and expenses and any other costs
and expenses incurred in connection with defending such action, suit or
proceeding), judgments, fines and amounts paid in settlement actually and
reasonably incurred by Employee in connection with such action, suit or
proceeding if not the result of willful misconduct, gross negligence or fraud,
and Employee acted in good faith and in a manner Employee reasonably believed to
be in or not opposed to the best interest of Employer, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe Employee’s
conduct was unlawful.
Employee will promptly notify Employer of any threatened, pending or completed
action, suit or proceeding against Employee which could reasonably be expected
to give rise to a right by Employee to be indemnified under this Agreement.
Employer shall not be liable to indemnify Employee under this Agreement for any
amounts paid in settlement of any action, suit or proceeding without the prior
written consent of Employer, which consent shall not be unreasonably withheld or
delayed.
Should a conflict of interest be found to exist between Employee and Employer,
Employer will pay the reasonable cost of Employee’s independent legal
representation. Employer and Employee shall make a good faith effort to agree on
selection of independent counsel and if an agreement cannot be reached, then
within 10 days Employer and Employee shall each designate a representative and
such representatives shall, together, designate an umpire who will select the
independent counsel, which selection shall be final and binding.
18.     Exemption from § 409A of the Internal Revenue Code of 1986, as amended
(“Code”). Other than payments pursuant to Paragraph 16, all payments due under
this Agreement will be paid no later than March 31, 2017. It is the intent of
the Parties that all such payments are to be considered to be short-term
deferrals to which Code Section 409A is not applicable by reason of Treasury
Regulation Section 1.409A-1(b)(4).


Caution: This Agreement includes a Release. Employer hereby advises Employee to
read it and to consult with an attorney prior to signing it.












7

--------------------------------------------------------------------------------





TO EVIDENCE THEIR AGREEMENT, the parties have executed this document as of the
date last written below.


Frank J. Sodaro                    Kemper Corporate Services, Inc.


                                                
C. Thomas Evans, Jr.
Senior Vice President


Dated:                         Dated:                         






8

--------------------------------------------------------------------------------


Exhibit 2 to October 7, 2016 Letter to F. Sodaro




ATTACHMENT A
Seven Day Right to Revocation
Acknowledgment Form
I, Frank J. Sodaro, hereby acknowledge that Kemper Corporate Services, Inc.,
tendered a Separation Agreement offer which I voluntarily agreed to accept on
__________________, a date at least seven days prior to today’s date.
I certify that seven calendar days have elapsed since my voluntary acceptance of
this above-referenced offer (i.e., seven days have elapsed since the above
date), and that I have voluntarily chosen not to revoke my acceptance of the
above-referenced Separation Agreement.
Signed this ___ day of ________________, _________.




                            
Frank J. Sodaro




    